American Youth Dance Theater, Inc. v 4000 E. 102nd St. Corp. (2016 NY Slip Op 05087)





American Youth Dance Theater, Inc. v 4000 E. 102nd St. Corp.


2016 NY Slip Op 05087


Decided on June 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1American Youth Dance Theater, Inc. v 4000 E. 102nd St. Corp.2016ny050871596N 650288/15This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on June 28, 2016Sweeny, J.P., Acosta, Feinman, Kapnick, Webber, JJ.1596N 650288/15[*1] The American Youth Dance Theater, Inc., Plaintiff-Respondent, —4000 East 102nd St. Corp., Defendant-Appellant.Cyruli Shanks Hart & Zizmor LLP, New York (James E. Schwartz of counsel), for appellant.Albanese & Albanese LLP, Garden City (Diana C. Prevete of counsel), 
Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered February 19, 2016, which granted plaintiff tenant's for a Yellowstone injunction, unanimously affirmed, without costs.
The motion court properly found that plaintiff's defaults were curable and that, having demonstrated its willingness to cure them, plaintiff should be permitted to do so within a reasonable time (see Baruch, LLC v 587 Fifth Ave., LLC, 44 AD3d 339 [1st Dept 2007]; Empire State Bldg. Assoc. v Trump Empire State Partners, 245 AD2d 225, 229 [1st Dept 1997]). The lease, lease rider, and lease amendment, as well as the course of dealing between the parties, establish that the parties intended that plaintiff would continue working toward obtaining the certificate of occupancy (C/O) after the deadline passed, and an uncontroverted affidavit by plaintiff's president detailing plaintiff's efforts to obtain approval of the renovation plans and the C/O establishes that, despite its best efforts, plaintiff was unable to obtain a C/O.
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 28, 2016
DEPUTY CLERK